Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is the first action on the merits for application 16/708061. Claims 1-20 are currently pending in this application.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, wherein the chain retention feature does not need to be clocked with respect to said roller chain as said chain retention feature only mirrors the shape of the plurality of wider links of the roller chain in Claim 8, and further comprising: the roller chain comprises a plurality of narrower links interspersed between a plurality of wider links; and said chain retention feature is shaped to mirror the plurality of narrower links interspersed between the plurality of wider links of the roller chain such that the chain retention feature will be clocked with respect to said roller chain in Claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, 13, 14, 16-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WEN (2005/0014590).

Regarding Claim 1, WEN teaches a chainring (10) comprising: a plurality of teeth (20) about an outer perimeter of the chainring (10); and a chain retention feature (15) at a root of one or more of the plurality of teeth and traversing at least a portion of a circumference of the chainring (10), the chain retention feature (15) to align with at least a portion of a roller chain (30) and assist in a retention of the roller chain (30) on the chainring (10).

Regarding Claims 2 and 14, WEN teaches further comprising: said chain retention feature (15) at the root of each of the plurality of teeth (20), the chain retention feature (15) traversing an entire circumference of the chainring (10).

Regarding Claim 5, WEN teaches wherein the roller chain (30) comprises a plurality of narrower links (32) interspersed between a plurality of wider links, and said chain retention feature (15) is shaped to mirror the plurality of narrower links of the roller chain (Fig. 2).

Regarding Claims 6, WEN teaches wherein the chain retention feature (15) does not need to be clocked with respect to said roller chain (30) as said chain retention feature (15) only mirrors the shape of the plurality of narrower links of the roller chain (30).



Regarding Claim 8, WEN teaches wherein the chain retention feature (15) does not need to be clocked with respect to said roller chain (30) as said chain retention feature (15) only mirrors the shape of the plurality of wider links of the roller chain.

Regarding Claim 9, WEN teaches further comprising: the roller chain (30) comprises a plurality of narrower links (32) interspersed between a plurality of wider links; and said chain retention feature (15) is shaped to mirror the plurality of narrower links (32) interspersed between the plurality of wider links of the roller chain (30) such that the chain retention feature (15) will be clocked with respect to said roller chain. The chain is clocked with respect to the sprocket since the chain rollers need to engage with the sprocket gaps.

Regarding Claim 13, WEN teaches A bicycle chainring comprising: a plurality of teeth (20) about an outer perimeter of the chainring (10); and a chain retention feature (15) at a root of one or more of the plurality of teeth and traversing at least a portion of a circumference of the chainring (10), the chain retention feature (15) to align with at least a portion of a roller chain (30) and assist in a retention of the roller chain (30) on the chainring (10).

Regarding Claim 16, WEN teaches wherein the roller chain (30) comprises a plurality of narrower links (32) interspersed between a plurality of wider links, and said chain retention feature (15) is shaped to mirror the plurality of narrower links of the roller chain (Fig. 2) such that the chain retention feature (15) does not need to be clocked with respect to said roller chain (30).

Regarding Claim 17, WEN teaches further comprising: the roller chain comprising a plurality of narrower links interspersed between a plurality of wider links; and said chain retention feature (15) is shaped to mirror the plurality of wider links of the roller chain, such that the chain retention feature does not need to be clocked with respect to said roller chain (30).

Regarding Claim 18, WEN teaches further comprising: the roller chain comprising a plurality of narrower links interspersed between a plurality of wider links; and said chain retention feature (15) is shaped to mirror the plurality of narrower links interspersed between the plurality of wider links of the roller chain such that the chain retention feature (15) will be clocked with respect to said roller chain (30).

Regarding Claim 19, WEN teaches wherein said chainring (10) transfers a force to said roller chain (30), said transfer of said force from said chainring (10) to said roller chain (30) shared between said chain retention feature (15) and said plurality of teeth (20).


Claim(s) 1, 3, 4, 13, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by FUKUNAGA (20170029066)

Regarding Claim 1, FUKUNAGA teaches a chainring (S5) comprising: a plurality of teeth (44) about an outer perimeter of the chainring (S5); and a chain retention feature (52) at a root of one or more of the plurality of teeth and traversing at least a portion of a circumference of the chainring (S5), the chain retention feature (52) to align with at least a portion of a roller chain (C) and assist in a retention of the roller chain (C) on the chainring (S5).

Regarding Claim 3, FUKUNAGA teaches wherein said chain retention feature (52) is a beveled chain retention feature.

Regarding Claims 4 and 15, FUKUNAGA teaches further comprising: said chain retention feature (52) beginning at the root of one or more of the plurality of teeth and being radially beveled, such that it is thicker toward a center of the chainring and thinner toward a tip of the plurality of teeth.

Regarding Claim 13, FUKUNAGA teaches A bicycle chainring (S5) comprising: a plurality of teeth (44) about an outer perimeter of the chainring (S5); and a chain retention feature (52) at a root of one or more of the plurality of teeth and traversing at .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEN (2005/0014590) in view of MEYER (2015/0082939).

Regarding Claim 10, WEN does not teach further comprising: an opening in a center of said chainring, the opening for fixedly coupling said chainring with a crank arm to form a drive side of a crank assembly.
MEYER teaches further comprising: an opening in a center of said chainring (27), the opening for fixedly coupling said chainring with a crank arm (22) to form a drive side of a crank assembly.
.


Claims 11, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEN (2005/0014590) in view of EMURA (2015/0198231).

Regarding Claim 11, WEN does not teach wherein the chainring comprises a single material selected from the group consisting of: aluminum, titanium, composite, and steel.
EMURA teaches wherein the chainring (14) comprises a single material selected from the group consisting of: aluminum, titanium, composite, and steel [0049].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the chainring in WEN to be made from the material in EMURA so the sprocket is durable and cost effective.

Regarding Claim 12, WEN does not teach wherein the chainring comprises a combination of material selected from the group consisting of: aluminum, titanium, composite, and steel.
EMURA teaches wherein the chainring comprises a combination of material selected from the group consisting of: aluminum, titanium, composite, and steel [0049].


Regarding Claim 20, WEN does not teach wherein the chainring is formed from one or more material selected from the group consisting of: aluminum, titanium, composite, and steel.
EMURA teaches wherein the chainring is formed from one or more material selected from the group consisting of: aluminum, titanium, composite, and steel [0049].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the chainring in WEN to be made from the materials in EMURA so the sprocket is durable and lightweight.


The prior art made of record and not relied upon in the attached form PTO-892 is considered pertinent to applicant's disclosure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654